Citation Nr: 9919239	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  98-08 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for right 
ankle instability.

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for left 
ankle instability.


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1992 to November 
1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
right and left ankle instability and assigned a 
noncompensable evaluation for each from the day after 
discharge from service.  The veteran's notice of disagreement 
was received in April 1998.  A statement of the case was 
mailed to the veteran in April 1998.  The veteran's 
substantive appeal was received in May 1998.  

In the April 1998 rating decision, entitlement to service 
connection was granted for generalized anxiety disorder; 
ocular migraines; and loss of nail, fourth digit, right hand.  
In the same rating decision, entitlement to service 
connection was denied for a salmonella infection; 
epididymitis; and irritable bowel syndrome.  In an April 1998 
letter, the veteran was notified of this decision and of 
his/her procedural and appellate rights.  Since a notice of 
disagreement has not been received with regard to these 
issues, they are not in appellate status and before the Board 
at this time.  In a September 1998 rating decision, the RO 
confirmed and continued the prior ratings for service-
connected ocular migraines and generalized anxiety disorder.  
Since a notice of disagreement has not been received with 
regard to these issues, they are not in appellate status and 
before the Board at this time.


REMAND

The veteran contends that his bilateral ankle instability is 
more disabling than is currently represented by the non-
compensable ratings.  The veteran asserts that he wears ankle 
braces on both ankles because they are painful and unstable.

The veteran incurred a bilateral ankle disability in service.  
He was subsequently discharged from active duty in November 
1997, and he filed a claim for service connection for his 
ankle disability shortly thereafter.  The veteran was 
afforded a VA examination for joints in March 1998.  At that 
time, the veteran stated that he repeatedly sprained his 
ankles during service and after service.  The examiner noted 
that evaluation of the ankles bilaterally demonstrated normal 
flexion and extension to a range of approximately 90 degrees 
with dorsiflexion to approximately 90 and plantar flexion to 
approximately 0 degrees bilaterally.  Subtalar motion 
revealed inversion of greater than 50 degrees bilaterally 
without pain compared with normal of approximately 35 degrees 
and normal eversion of approximately 20 degrees bilaterally.  
There was no evidence of "instability of Drawer sign 
present."  The RO subsequently granted service connection 
for bilateral ankle instability and assigned a noncompensable 
rating based on the findings set forth in the March 1998 VA 
examination report.  

Based on the VA examiner's assessment of the veteran's 
ankles, his limitation of motion, if any, of the ankles is 
unclear because the criteria used by the VA examiner does not 
appear to coincide with the rating criteria for ankles set 
forth in the regulations.  See 38 C.F.R. § 4.71a, Plate II, 
Diagnostic Code 5271.  Specifically, Plate II illustrates 
full range of motion of the ankle dorsiflexion as 0 to 20 
degrees, and the ankle plantar flexion as 0 to 45 degrees.

VA outpatient treatment records show that in May 1998 
bilateral ankle instability was found; however, the range of 
motion was not reported.

In addition, the veteran asserts bilateral ankle pain.  The 
Board notes that in the consideration of limitation of 
motion, The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has set 
forth certain guidelines.  In the case of DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court expounded on the evidence 
required for a full evaluation of orthopedic disabilities.  
In the DeLuca case, the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 
C.F.R. § 4.45.  It was also held that the provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating increased rating claims where a rating under 
the diagnostic codes governing limitation of motion should be 
considered.  However, in that regard, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 , 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

In light of the foregoing, the Board finds that the veteran's 
ankles should be reexamined to determine the exact limitation 
of motion of his ankles, if any, based on the criteria set 
forth in 38 C.F.R. § 4.71a, Plate II, Diagnostic Code 5271.  
If the veteran's range of motion is found to be limited, the 
examiner should state whether the limitation of motion is 
marked or moderate.  In addition, the examiner should examine 
the veteran's ankles in accordance with the directives of 
DeLuca.

Finally, the Board notes that according to Fenderson v. West, 
12 Vet. App 119 (1999), "at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  "  Thus, the RO must consider whether a staged 
rating is appropriate.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain any VA treatment 
records of the veteran for his bilateral 
ankle disability, which are not currently 
in the claims file, and add them to the 
claims file.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of all current disabilities of 
both ankles.  The claims file and a copy 
of the criteria of Diagnostic Code 5271 
should be provided to the examiner who 
should report any limitation of motion 
first for the right ankle and then for 
the left ankle in relationship to that 
code.  The examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the ankles are 
used repeatedly.  It should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

3.  The RO should readjudicate the 
veteran's claim for dissatisfaction with 
the initial rating assigned following a 
grant of service connection for bilateral 
ankle instability.  The RO should review 
and take into consideration the 
directives of DeLuca and Fenderson.  If 
the action taken is adverse to the 
veteran, he should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.





		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




